     Case 3:20-cv-00581-MMD-CLB Document 8 Filed 12/28/20 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     ADAM GOBER,                                       Case No. 3:20-cv-00581-MMD-CLB
7                                         Plaintiff,                   ORDER
             v.
8
      JOHN NIMAN, et al.,
9
                                     Defendants.
10

11          Pro se Plaintiff Adam Gober brings this action under 42 U.S.C. § 1983. Before the
12   Court is the Report and Recommendation (“R&R” or “Recommendation”) of United States
13   Magistrate Judge Carla L. Baldwin (ECF No. 5), recommending the Court grant his in
14   forma pauperis application (“IFP Application”), but dismiss his case as Heck-barred.1
15   Plaintiff had until December 18, 2020 to file an objection.2 To date, no objection to the
16   R&R has been filed. For this reason, and as explained below, the Court adopts the R&R,
17   and will dismiss this case.
18          The Court “may accept, reject, or modify, in whole or in part, the findings or
19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
20   fails to object to a magistrate judge’s recommendation, the Court is not required to
21   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
22   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
23   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
24   recommendations is required if, but only if, one or both parties file objections to the
25   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
26
            1Heck   v. Humphrey, 512 U.S. 477 (1994).
27
            2Plaintiff
                    originally had until November 19, 2020 (ECF No. 5), but the Court granted
28
     (ECF No. 7) his motion to extend the objection period (ECF No. 6).
     Case 3:20-cv-00581-MMD-CLB Document 8 Filed 12/28/20 Page 2 of 2




1    Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

2    clear error on the face of the record in order to accept the recommendation.”).

3            Because there is no objection, the Court need not conduct de novo review, and is

4    satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends granting

5    Plaintiff’s IFP Application because he appears unable to pay the filing fee. (ECF No. 5 at

6    2.) However, she recommends the Court dismiss Plaintiff’s case because his claims are

7    Heck-barred, and the named Defendants are otherwise entitled to immunity. (Id. at 4-5.)

8    She recommends the dismissal be with prejudice because amendment would be futile.

9    (Id. at 5.) The Court agrees with Judge Baldwin. Having reviewed the R&R and the record

10   in this case, the Court will adopt the R&R in full.

11           It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF

12   No. 5) is accepted and adopted in full.

13           It is further ordered that Plaintiff’s application to proceed in forma pauperis (ECF

14   No. 4) is granted.

15           The Clerk of Court is directed to file Plaintiff’s Complaint (ECF No. 1-1).

16           It is further ordered that Plaintiff’s Complaint (ECF No. 1-1) is dismissed, in its

17   entirety, with prejudice.

18           The Clerk of Court is further directed to enter judgment accordingly and close this

19   case.

20           DATED THIS 28th Day of December 2020.

21

22

23                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
24

25
26

27

28
                                                   2
